Tom Glaze, Justice, concurring. The majority holds A.R.E. Rule 615, the witness sequestration rule, is mandatory if requested by a party at any stage of a trial. Such a decision is at odds with the court’s long line of cases that hold a defendant has the burden of actually demonstrating prejudice from an error. Watson v. State, 291 Ark. 358, 724 S.W.2d 478 (1987); Vasquez v. State, 287 Ark. 468, 701 S.W.2d 357 (1985); Berna v. State, 282 Ark. 563, 670 S.W.2d 434 (1984). Under today’s decision, this court must reverse a trial court’s refusal to invoke the rule even though a party strategically waits towards the end of trial to make his motion and would suffer no harm from the court’s denial. For some reason, the majority opinion addresses the issue, “at what stage of the trial must a party request the rule?” No question, a party can ask to invoke the rule at any time. The issue is should the trial court have any discretion to decide a party is unentitled to the witness sequestration because counsel delayed in his or her request and no prejudice would result from denial of the request. Clearly, a party should have the opportunity to show how a denial of a belated request for the rule could prejudice the party’s case, but the trial court would then be placed in a position to exercise its discretion in making a decision, just like the trial court does regarding any other procedural or evidentiary question raised at trial. There is absolutely no reason to apply a different rule or standard when addressing Rule 615 issues. The majority opinion alludes to Wood v. Southwestern Bell Tel. Co., 637 F.2d 1188 (8th Cir. 1981), for the proposition that Rule 615 does not specifically require the exclusionary request be made at any particular stage of the trial. Again, that is not the issue here since no one questions that a party may invoke the rule at any stage. The Wood case unequivocally supports my view of Rule 615, as the following passage from that opinion reveals: It is clear from the wording of Rule 615 that generally the exclusion of witnesses so they cannot hear the testimony of other witnesses is required when requested by a party. United States v. Warren, 550 F.2d 219, 227 (5th Cir. 1977), rehearing denied, 559 F.2d 605 (5th Cir.), cert. denied, 434 U.S. 1016, 98 S.Ct. 735, 54 L.Ed.2d 762 (1978). Rule 615 does not specifically require that the exclusionary request be made at any particular stage of the trial. We need not decide whether the exclusionary request made by appellant was erroneously denied, for the law requires that any such error must be one that is prejudicial to the party requesting exclusion. Otherwise, it will be considered harmless error. United States v. Warren, supra. The record does not reveal, and the appellant has been unable to show, that she was prejudiced by the ruling of the district judge. There has been no showing that the credibility or substance of any of the testimony from non-management employees was adversely affected. Nor can an inference of adverse effect be fairly drawn from the record. (Emphasis added.) For the above reasons, I respectfully disagree with the majority court’s decision to require automatic reversal of the trial court’s refusal to invoke the witness sequestration rule and to overrule on this point the court of appeals’ holding in Dillard v. State, 20 Ark. App. 35, 723 S.W.2d 373 (1987).I otherwise agree with the result reached by the court. Hays and Corbin, JJ., join this concurrence.